Citation Nr: 0413310	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to September 1969.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas, which denied service 
connection for low back pain and granted service connection 
for PTSD, rated 10 percent.  In August 2002 the RO increased 
the rating for PTSD to 50 percent, effective from the date of 
grant of service connection.  In August 2002 the veteran his 
request for a hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  A low back disorder was not manifested in service, and it 
is not shown that any current low back disability is related 
to service.

2.  Throughout the entire appeal period, the veteran's PTSD 
has been manifested by impairment no greater than 
occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (Code) 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.

Well-groundness is not an issue as these matters have been 
addressed on the merits.  The veteran was notified of the 
VCAA in a March 2001 (prior to the rating appealed) letter, 
and informed how it is pertinent in service connection claims 
as well as of his and VA's respective responsibilities in 
claims development.  He was informed why service connection 
was denied for his back disorder claim and why a 10 percent 
rating was assigned for PTSD in the September 2001 RO rating 
decision, as well as in a statement of the case (SOC) in July 
2002.  He was notified why a 50 percent, but no higher, 
rating was assigned for PTSD by the August 2002 rating 
decision and a subsequent, September 2002, supplemental SOC 
(SSOC).  The RO properly provided notice to the veteran 
regarding this "downstream" issue in the July 2002 SOC, and 
in September 2002 and February and August 2003 SSOCs.  See 
VAOPGCPREC 8-2003.  While the March 2001 letter asked him to 
preferably submit evidence within 60 days, it went on to 
inform him that evidence submitted within a year would be 
considered.  In September 2002 the veteran informed VA that 
he had no additional evidence to submit.  Hence, advising him 
to submit everything he has pertinent to his claims would be 
pointless.  

Regarding the "duty to assist," the veteran has been 
afforded VA examinations.  All pertinent evidence identified 
has been obtained, and the record appears complete.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2004).
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The appeal 
concerning in the matter of the rating for PTSD is from the 
initial rating assigned with the grant of service connection 
in September 2001.  However, the PTSD has remained 
essentially static throughout the appeal period, and staged 
ratings are not indicated.

PTSD is rated under Code 9411 of VA's Rating Schedule.  A 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background

The veteran's service medical records, including his 
September 1969 separation examination report contain no 
mention of back complaints and/or treatment.  The veteran has 
indicated that while he hurt his back as a result of falling 
from a telephone pole during basic training in 1968, he was 
not afforded treatment after the fall.  

A private medical record dated in May 1999 shows that the 
veteran gave a history of low back pain beginning six months 
earlier.  He indicated that his complaints were not due to 
injury.  The diagnoses included lumbar disc syndrome and 
radicular neuralgia.  

VA outpatient treatment records, dated in September 1999, 
January and July 2000, February 2001 and February 2002 
include complaints of back pain.

On May 2001 VA orthopedic examination the veteran claimed he 
injured his back in a fall in 1968.  He indicated that he had 
had back pain since that time.  X-rays were negative.  
Chronic low back [pain] status post injury was diagnosed.  
The examiner added that residuals were still seen.

On VA fee-basis psychiatric examination in May 2001 PTSD and 
major depression were diagnosed.  The examiner described the 
PTSD as "mild."  

In August 2001 the RO sought medical records from a private 
physician who the veteran indicated had treated him for back 
complaints in October 1993.  The physician did not respond.  
The Board observes that "the duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

VA medical records from 1999 to 2002 include an August 1999 
discharge summary which shows the veteran was admitted for 
alcohol detoxification.  Psychiatric notes dated in February 
2001 and February 2002 reveal that the veteran indicated his 
PTSD symptoms were under control; GAF scores of 70 were 
assigned.  

On February 2002 VA PTSD examination the veteran informed the 
examiner that he had never been hospitalized for medical 
problems.  He noted that he had been unemployed for the past 
two years.  He claimed suicidal ideation with no plans.  He 
denied suicide attempts.  No hallucinations, delusions or 
illusions were reported.  Thought processes were good, and 
insight and judgment were fair.  He did complain of intrusive 
thoughts, nightmares and flashbacks.  Chronic PTSD was 
diagnosed.  A Global Assessment of Functioning (GAF) score of 
58 was assigned.  

On January 2003 VA PTSD examination the veteran was oriented 
times 4, and his mood was elevated.  His affect was congruent 
to mood.  Memory was intact.  Speech was pressured, rapid and 
coherent.  He complained of social isolation.  He had no 
problems with sleep or nightmares, and presented no psychotic 
symptoms.  He denied alcohol or drug use.  He reported that 
he had not worked for the past 12 years.  The examiner opined 
that the veteran was capable of employment, and that his PTSD 
did not preclude employment.  PTSD was diagnosed.  A GAF 
score of 70 was provided.  

An August 2003 VA psychiatric note shows a GAF score of 80 
was assigned.  The veteran noted that he had limited 
interaction with people.  He denied depression, anxiety, and 
suicidal or homicidal ideas or plans.  He denied 
hallucinations; he reported a few nightmares.  His memory and 
judgment were reported to be good.  PTSD, described as 
stable, was diagnosed.  

Analysis

Service Connection for a Low Back Disorder

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Chronic low back pain has been 
diagnosed.  See May 2001 VA orthopedic examination report.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records reveal no mention of treatment for, or diagnosis of, 
a low back disability.  And as the veteran has indicated that 
he was not treated following his claimed back injury in 
service, further development of the matter is not indicated.  
The earliest competent (medical) evidence of low back 
pathology of record is in 1999 (some 30 years following the 
veteran's service separation), when he saw a chiropractor for 
complaints of back pain of six months duration.  There is no 
evidence of postservice continuity of complaints or symptoms 
of a low back disability prior to that time.  The Board notes 
that such a lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  It is also 
noteworthy that the record is devoid of any medical opinion 
which relates the disability at issue to service or to any 
event therein.  The veteran argues that the claimed disorder 
is related to service, and specifically to an inservice fall 
from a telephone pole.  As a layperson, he is not competent 
to opine regarding the etiology of a disease or disability.  
See Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.

A Rating in Excess of 50 % for PTSD

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for a rating in 
excess of 50 percent for PTSD are not met for any period of 
time during the appeal period.  The veteran's PTSD has been 
manifested by complaints of social isolation.  See January 
2003 VA PTSD examination report.  The symptoms of PTSD have 
remained fairly constant.  While affect was mildly 
constricted on VA examination in February 2002, on VA 
examination in January 2003 his affect was congruent to his 
mood.  A GAF score of 70 was provided in January 2003, and 
GAF scores in the record have not been less than 58.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  The report of 
the most recent VA PTSD examination. in January 2003, 
includes no finding of the symptoms necessary for the next 
higher, 70 percent, rating under Code 9411.  The examiner 
noted that the veteran's PTSD was not prohibiting him from 
being employed.  

At no time during the appeal period are the symptoms shown to 
have been of sufficient degree to satisfy the criteria for a 
rating higher than 50 percent, i.e., occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals, 
speech disturbances, panic or depression, etc. is not 
reflected in any examination report or treatment record.  The 
clinical evidence provides no support for the allegation that 
the veteran's PTSD is more severe than reflected by the 50 
percent rating currently assigned.  

The preponderance of the evidence is against the veteran's 
claims.  Hence they must be denied.



ORDER

Service connection for a low back disorder is denied.

A rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



